The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 12, 2015

                                        No. 04-14-00917-CR

                                        Eberto A. MENDEZ,
                                              Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR5500
                          Honorable Mary D. Roman, Judge Presiding


                                            ORDER
        On April 13, 2015, appellant’s court-appointed attorney filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. Counsel has informed the appellant of his right to file his own brief and obtain a copy of
the record. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns
v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel provided
appellant with an “Appellant’s Motion for Pro Se Access to the Appellate Record.” On April 13,
2015, the State filed a letter waiving its right to file an appellee’s brief unless the appellant files a
pro se brief.

        Appellant has not requested a copy of the appellate record. If the appellant desires to file
a pro se brief, he must do so no later than June 26, 2015. See Bruns, 924 S.W.2d at 177 n.1. If
the appellant files a pro se brief, the State may file a responsive brief no later than thirty days
after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that the
motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further
order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court